internal_revenue_service number release date index number ------------------------------ -------------------------- ------------------------------------------ -------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc corp br2 plr-147055-10 date date legend m n p r u v w x date date ------------------- ------------------- --------------- ------------------- ------------------- ----------------- ----------------- ------------------- ------------------------- ------------------------- dear ------------------- this is in response to your letter submitted by your authorized representative dated date requesting that we supplement our letter_ruling dated date plr-124690-10 prior letter_ruling the information submitted for consideration in that letter and in later correspondence dated date is plr-147055-10 summarized below capitalized terms not defined in this letter have the meanings originally assigned to them in the prior letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the prior letter_ruling addresses certain federal_income_tax consequences of the proposed transactions under sec_355 sec_368 and certain other relevant provisions of the internal_revenue_code except as modified below the representations and material facts set forth in the prior letter_ruling remain in effect for purposes of this supplemental letter_ruling supplemental facts on date oldco issued additional oldco notes the newly-issued oldco notes with aggregate face_amount of dollar_figureu thus the aggregate face_amount of the outstanding oldco notes is now approximately dollar_figurem on date sub announced a tender offer for sub notes the sub tender offer holders of approximately dollar_figurev face_amount of the sub notes accepted the offer thus the aggregate face_amount of the outstanding sub notes is now approximately dollar_figuren on date sub announced a tender offer for the bond sec_1 holders of approximately dollar_figurew face_amount of the bond sec_1 accepted the offer thus the aggregate face_amount of the outstanding bond sec_1 is now approximately dollar_figurep distributing may increase the amount of new debt to approximately dollar_figurex and the transferred debt proceeds may amount to as much as dollar_figurer the third parenthetical in the first sentence of the second paragraph of step iv of the proposed transaction is modified to read as follows distributing distributing sub sub or one of their subsidiaries oldco will maintain and continue to use its current employer_identification_number taxpayer reaffirms each representation made in the prior letter_ruling representations rulings plr-147055-10 the oldco notes and the sub notes based solely on the information submitted and the representations set forth above as well as the information and representations submitted with the prior letter_ruling we rule as follows on the effect of the proposed transactions on the oldco notes and the sub notes the proposed transactions will not result in a significant modification to the oldco notes including the newly-issued oldco notes under sec_1_1001-3 notwithstanding the completed sub tender offer the proposed transactions will not result in a significant modification to the sub notes under sec_1_1001-3 supplemental rulings based solely on the information submitted and the representations set forth above as well as the information and representations submitted with the prior letter_ruling we rule as follows on the effect of the proposed transactions on the oldco group the affiliated_group of which oldco is the common parent ie the oldco group will remain in existence with distributing as its new common parent rev_rul c b oldco’s role as common parent and agent for the oldco group will cease for the consolidated_return_year in which the merger occurs however oldco’s role as common parent and agent for the oldco group will continue for the consolidated_return years preceding the year in which the merger occurs sec_1_1502-77 iii distributing 2’s basis in the oldco stock immediately after the deemed transfer of the oldco stock to distributing will be oldco’s net asset basis determined under sec_1_1502-31 subject_to the adjustments described in sec_1_1502-31 sec_1_1502-31 immediately after distributing becomes the common parent of the oldco group the earnings_and_profits of distributing will be adjusted to reflect the earnings_and_profits of oldco immediately before oldco ceases to be the common parent of the oldco group sec_1_1502-33 the supplemental facts submitted will not adversely affect the prior letter_ruling which as modified hereby will remain in full force and effect plr-147055-10 we will accordingly approve and enter into a closing_agreement with the parties regarding those issues affecting their respective tax_liabilities on the basis set forth above the necessary closing_agreement for oldco new p and new ships has been prepared in pursuance of our practice with respect to such agreements the agreement contains a stipulation to the effect that any change or modification of applicable statutes enacted subsequent to the date of this agreement and made applicable to the taxable_period involved will render the agreement ineffective to the extent that it is dependent upon such statutes caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition no opinion is expressed regarding whether the transactions discussed above in fact result in a change in payment expectations under sec_1_1001-3 or a significant alteration under sec_1_1001-3 or regarding the tax effect that the proposed transactions may have on any debt other than the oldco notes including the newly-issued oldco notes and the outstanding sub notes procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely gerald b fleming senior technician reviewer branch corporate cc
